DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 18, 19, and 20, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  Applicant amended the claims to clarify the indefinite subject matter or canceled the claims.
The rejection of claim(s) 21-25, under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Benny (US 2017/0182221 A1 pub date:6/28/2017; effectively filed:5/5/2014), is withdrawn.  Applicant’s amendments to the claims now specify the ECM matrix as a TSP-2-null ECM.  Benny is silent as to the status of TSP-2.
The rejection of claim(s) 11 and 14-20, under 35 U.S.C. 102(a)(2) as being anticipated by Kristofik (Kristofik et al.  Biomaterial 141:63-73, October 2017; first available online June 6, 2017; of record in IDS and ISR), is withdrawn.  Kristofik does not disclose the limitations of using the TSP-2 null ECM to make a hydrogel.  While method of making hydrogels from ECM were routine in the prior art.  The motivation to make an ECM specifically from a TSP-2 null is not apparent.  As such, the rejection is withdrawn and not applied as a 103 rejection.
The rejection of claim(s) 11 and 15-19, under 35 U.S.C. 102(a)(2) as being anticipated by Calabro (Calabro et al.  Angiogenesis 17(1):291-292.  Abstract presented at meeting Oct 2013), is withdrawn.  Calabro does not disclose the limitations of using the TSP-2 null ECM to make a hydrogel.  While method of making hydrogels from ECM were routine in the prior art.  The motivation to make an ECM specifically from a TSP-2 null is not apparent.  As such, the rejection is withdrawn and not applied as a 103 rejection.
The rejection of claim 22, under 35 U.S.C. 103 as being unpatentable over Benny (US 2017/0182221 A1 pub date:6/28/2017; effectively filed:5/5/2014) as applied to claims 21-25 above, and further in view of Crapo (Biomaterials 2011 32(12):3233-3243), is withdrawn.  Benny is no longer applicable to the amended claims for reasons discussed above.  As such, the 103 rejection is withdrawn.

The modification of the following rejections of record is necessitated by the amendments to the claims:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, 15-18, and 21- 25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipates by Levy (US 6,333,194 B1 Pub date:12/25/2001; effectively files 1/19/2000).
Regarding claim 11, Levy discloses a collagen hydrogel matrix and a collagen-alginate hydrogel matrix (p. 4,  lines 13-31; p. 7, lines 46-51).  These disclosure expressly encompass the limitations of a composition comprising a decellularized ECM lacking thrombospondin-2 (TSP-2 null ECM).
Regarding claim 12, Levy discloses the composition is a hydrogel composition as discussed above.
Regarding claim 13, Levy further discloses that the collagen hydrogel comprises a viral vector for delivery of an expression construct (i.e. gene therapy) and the expression construct encodes a therapeutic protein such as TGF-beta, FGF, PDGF, IGF, BMP, GH, PTH, and others (i.e an immunosuppressive agent, an anti-inflammatory agent, a growth factor, gene therapy, and an immunomodulator, as claimed).  See paragraph bridging col 4 and 5 and ending col 6.  Thus, Levy expressly discloses wherein the composition further comprises a therapeutic agent as claimed.
Regarding claim 15, Levy’s disclosure of a biodegradable collagen hydrogel ECM described above encompass the limitation of being derived from at least one material selected from the group consisting of a primary matrix-producing cell, a fibroblast, an osteoblast, and a smooth muscle because collagen is made by all of these cell species and is not structurally different from any other source of collagen.
Regarding claim 16, Levy’s disclosure of a collagen hydrogel ECM encompasses the limitations of the decellularized TSP-2-null ECM derived from cells or tissue having a full or partial knock-out of the TSP-2 gene.  The claim does not specify the manner in which the ECM is “derived”.  In this case, “derived” can broadly mean isolating collagen from a mammal or bovine animal whose genome comprises a TSP-2 gene knockout.  The collagen taken from such a mammal or bovine animal is identical to the collagen taken from the animal source disclosed in Levy.  As such, Levy’s collagen hydrogel matrix discloses the limitations of claim 16, given its broadest reasonable interpretation.
Regarding claim 17, Levy’s disclosure of a collagen hydrogel matrix also encompasses the limitations this claim because, like claim 16, the term “derived” encompasses using an extracted collagen take from the genetically modified cell as claimed that is indistinguishable from that of Levy’s.
Regarding claim 18, Levy’s discloses a decellularized ECM as discussed above.
Regarding amended claim 21, the amendments change this claim to one that is dependent upon claim 11.  The claim newly specifies that the composition is TSP2-null ECM is produced by the cell in an in vitro culture.  The amended claim further narrows the process by which the TSP2-null ECM was made but does not impart any structural distinctions to the actual cell product.  As such, the amended claim comprising TPS-2 null ECM is discloses as discussed above.
Regarding amended claim 23, the amendments to the claim specify the species of cell used to produce the TSP-2 null ECM.  As discussed above, the breadth of the claims encompass using a cell lacking TSP-2 expression during ECM formation, collagen derivation from the ECM, and production of a hydrogel.  Thus the breadth of the claim encompasses the disclosures of Levy.
Regarding amended claim 22, the amendments further specify the process by which the TSP-null ECM is made, requiring the contacting of the TSP2 null ECM with an acid protease to form a digested TSP-2 null ECM material, forming a hydrogel composition from the digested TSP-2 ECM material.  The breadth of “forming a hydrogel composition from the digested TSP-2-null ECM material” includes a species wherein the collagen is extracted from the TSP-2-null ECM material and subjected to gelation as claimed.  As such, the breadth of the claim encompasses the disclosure of Levy.
Regarding amended claims 24 and 25, the amendments specify that the cell is a genetically modified cell, more particularly a TSP-2 knockout cell.  However, as discussed above the breadth of the claims encompasses collagen derivation from the ECM of these cells and collagen hydrogel production therefrom.  As such, the breadth of the claim encompasses the disclosures of Levy.
In conclusion, the prior art of Levy anticipates the claims because it expressly discloses all of the limitations of the claims.

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. 
Applicant asserts that Levy does not disclose the limitations of the amended claims.  In response, Applicant is not considering the breadth of the amended claims.  The amended claims are directed to a composition comprising the structural limitations of a hydrogel or silicon and ECM lacking TSP-2, wherein the composition lacks cells.  It is acknowledged that the product is made from cells do not express TSP-2 during ECM production. However, this does not impart any structural limitation to the composition.  As discussed above, Levy expressly discloses a composition comprising a collagen (i.e. ECM) hydrogel lacking TSP.  Thus, the rejection of record is maintained as expressly discloses the amended claims.

The following new rejections are necessitated by the amendments to the claims:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13, 15-18, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 11 recites, “a cell that does not express TSP-2 during ECM production”.  This recitation is indefinite because the structural limitations that exact the function of “does not express TSP-2 during ECM production” are not apparent.  ECM producing cells normally produce TSP-2 during ECM production.  As such, the structural requirements of the cell allowing it to exact the function of “not producing TSP-2”  are not apparent.
The remaining claims are dependent upon claim 11 and therefore also comprise the indefinite subject matter discussed above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15-17, 21, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omura (Omura et al.  British Journal of Oral and Maxillofacial Surgery 35:85-91, 1997).
This rejection is being made to demonstrate the breadth of the claims.
The instant claims are directed to a composition comprising the structural limitations of decellularized ECM lacking thrombospondin-2 wherein the composition comprises a hydrogel or silicone composition.  
Regarding claim 11, Omura discloses a bilayer membrane (i.e. a composition) comprising a first layer comprising fibrillar collagen and a collagen gelatin (i.e. hydrogel) sponge matrix a second thin layer of silicone elastomer (ie. silicone).  See page 85 paragraph 1 under ‘Materials and Methods’.  The bilayer only comprises collagen and silicone.  As such, it lack TSP-2.  Thus Omura expressly discloses all of the structural limitations of the claim.  It is acknowledged that Omura does not disclose the process of wherein the TSP-2 null ECM is produced by a cell that does not express TSP-2 during ECM production.  However, this process by which the ECM is made does not define how the composition is made.  The matrix has no other structural requirements other than not having TSP-2.  Thus the breadth of the process encompasses wherein the collagen component can be obtained from such a cell not expressing TSP-2 during matrix production.  As such, the process by which is it made does not impart any further structural distinctions.
Regarding claim 12, the hydrogel limitation is discussed above.
Regarding claim 13, Omura discloses that the bilayer is expected to the increase inner layer of collagen matrix will minimize inflammatory response.  See page 85, last full paragraph in col 1.  This disclosure implies that the collagen is a therapeutic immunomodulator as claimed.
Regarding claims 15-17, 21, 24, and 25, these claims further define the species of the matrix producing cell in the process.  As such, it does not further limit the structure of the claimed product.  Thus Omura as discussed above discloses the composition of claim 15-17, 21, 24, and 25.
In conclusion, the prior art of Omura anticipates the claims because it discloses all of the required structural limitations of the claimed products.


No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632